Citation Nr: 1138686	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for acute peripheral neuropathy, lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho, which denied service connection for acute peripheral neuropathy, lower extremities, posttraumatic stress disorder (PTSD) and bilateral tinnitus. 

The issues of service connection for PTSD and bilateral tinnitus were initially appealed; however, during the pendency of the appeal an October 2010 rating decision granted service connection for PTSD, and a February 2011 rating decision granted service connection for bilateral tinnitus.  As both issues have been granted they are no longer on appeal.   

In May 2011 a travel Board hearing was held by undersigned in Las Vegas, Nevada; the transcript is of record.  The Veteran was not present at the hearing. 


FINDING OF FACT

At the May 2011 Board hearing, the Veteran, through his representative, withdrew his appeal for the issue of entitlement to service connection for acute peripheral neuropathy, lower extremities. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for entitlement to service connection for acute peripheral neuropathy, lower extremities have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the May 2011 Board hearing the Veteran, through his representative, withdrew his appeal for service connection for acute peripheral neuropathy, lower extremities. 

As the Veteran withdrew his appeal of the issue of service connection for acute peripheral neuropathy, lower extremities, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the issue.


ORDER

The claim for entitlement to service connection for acute peripheral neuropathy, lower extremities is dismissed. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


